 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsolidatedPackagingCorporationandGeneralDriversUnion,Local332,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 7-RC-9132September22, 1969DECISION ON REVIEW AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn December 18, 1968, the Regional Director forRegion 7 issued a Decision and Direction ofElection in the above-entitled proceeding, finding, inaccordwiththePetitioner'srequest,thattheEmployer's truckdrivers, including driver leadmen,could he appropriately severed, if they so desired,from the established production and maintenanceunit represented by the Intervenor, Local Union No.421, International Union, Allied IndustrialWorkersof America, AFL-CIO.'Thereafter, in accordance with Section 102.67 oftheNationalLaborRelationsBoardRules andRegulations, Series 8, as amended, the Intervenorfiled a timely request for review of such decision,alleging,inter alia,that the truckdrivers may not besevered under existing precedent. The Intervenoralsofileda brief in support of its request. Bytelegraphicorder dated February 17, 1969, theBoard granted the request for review and stayed theelection pending decision on review.The Board has considered the entire record in thiscase, including the briefs, with respect to the issueunder review, and makes the following findings:The Employer, a producer and distributor ofcorrugated packaging materials, maintains a plantatFlint.Michigan, and a warehouse at GrandBlanc,Michigan, about 10 miles away, where itemploys a combined total of about 150 productionandmaintenanceemployees,including11truckdrivers and 2 driver leadmen, all of whom havebeen continuously represented by the intervenorsince 1956.The truckdrivers are engaged principally indelivering the Employer's finished products to thecustomers.Normally, the shipping department towhich the truckdrivers are assigned, is headed by asalaried supervisor.At the time of the hearingherein, the salaried supervisor had recently resignedand the shipping department operation was underthe direction of the driver leadman at the main plantand the driver leadman at the warehouse.' All of thetruckdrivers at the main plant work the first shift,except one, who works the second shift. The trailersare generally loaded when the drivers report for'Interventionwas permitted on the basis of the Intervenor'scontractwith the Employerwork. A driver is assigned to make a specific runand, after completing that run, he returns to theplant for additional assignments or to punch out forthe day. Runs are made daily, usually to locationswithin the city of Flint, to the warehouse, and toother locations within a radius of from 100 to 200miles. Infrequent runs are also made to locationsoutside the State of Michigan. When a driver is notdriving,he performs such duties as operating aforklift truck, sweeping the dock area, and loadingtrucks.' The driver leadmen spend practically all oftheirpresentworktimeperformingnondrivingfunctions, such as assigning the daily runs, seeingthat trucks are properly loaded, and spotting trailersat the dock. They drive trucks on rare occasions.No other employees drive trucks.Allproductionandmaintenanceemployees,including the truckdrivers, as well as the driverleadmen, are hourly paid, punch a timeclock, receiveidentical fringe benefits. use the same cafeteria, andhave the same opportunity to bid for jobs and shareinavailable overtime work in their respective jobclassifications.Five of the 11 truckdrivers movedinto their present positions from production jobs byexercisingtheirplantwide seniority to bid ontruckdriver jobs when they became available. TheEmployer has no formalized training program fortruckdrivers.Qualificationsforthepositionoftruckdriver require that an employee knows how todrive a truck and passes certain State and I.C.Crequirements.ApplyingtheconsiderationssetforthinKalamazoo Paper Box Corporation,136NLRB134, we are unable to conclude that the truckdriversherein constitute a functionally distinct group withspecial interests sufficientlydistinguishablefromthose of the Employer's other employees to warrantseveringthem from the existing unit. Thus,truckdrivers spend a significant part of their regularwork time performing work identical to that ofother employees whom the Petitioner does not seekto represent: they are compensated by the samemethod as other unit employees: and they otherwiseenjoy the same fringe and other employmentbenefits as the production workers. The truckdriversnormallyhave the same supervision as othershipping department employees whom the Petitionerhas not included in the requested unit. All thesefactorspoint to a lack of separate interests oftruckdrivers and to the very substantial communityof interests they share with other employees, as aresult of their inclusion for a number of years in theThe parties stipulated,and the record shows, that the driver leadmenare not supervisors within the meaning of the Act'The record shows that the truckdriver at the main plant on the secondshift spends about 50 percent of his time in driving and the remaining timeworking around the plant performing nondriving functions, and that theother truckdrivers spend about 90 to 95 percent of their time in driving andthe remaining time working around the plant performing nondrivingfunctions178NLRBNo 88 CONSOLIDATED PACKAGING565overall unit. In these circumstances, we reject thePetitioner's claim that the truckdrivers are entitledto separate representation.' Accordingly. we shalldismiss the petition.5ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.MEMBER FANNING, dissenting:Unlikemy colleagues,Iwouldgrantaself-determination election to these truckdrivers whospend between 90 and 95 percent of their workingtime driving trucks, usually within the State in aradius up to 200 miles, often working 2 to 4 hoursover the normal work day.Simply stated, these drivers come to work, climbin the cab, and go to their destinations. If work isslow, they are "provided with the hours" on a "forktruck, cleanup, anything general" which work takesabout 5 percent up to perhaps 10 percent of theirworking time.My colleagues translate this into a"significantpart"of their regular work timeperformingwork "identical to that of otheremployees" which surely is a subversion of thedictionarymeaning,' i.e., '`1. . . .full of import,expressive. . ., 3. Important, momentous." given forthe word "significant." Perhaps, my colleagues areusing - indeed it seems they must be using - the wordinaccordwith its second definition, i.e., "2.Suggestingor containing somecovertor specialmeaning." [Emphasis supplied.]Iwould affirm the Regional Director.SeeDura-Containers.Inc.164 NLRBNo. 45;Kalamazoo Paper BoxCorp..136 NLRB 134'In view of our determination herein,we find it unnecessary to pass uponthe other issues raised in the Intervenor's request for review's New Collegiate Dictionary(1960)